Citation Nr: 0019312	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-00 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active service from April 1979 to November 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 1997 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
As the issue of TDIU is inextricably intertwined with the 
Board's decision rendered herein on the issue of entitlement 
to service connection for fibromyalgia, the issue of TDIU 
will be addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

The veteran's currently diagnosed fibromyalgia is causally or 
etiologically related to active duty service. 


CONCLUSION OF LAW

The veteran's fibromyalgia was incurred during active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection will be established 
for a disease or injury incurred or aggravated while in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Initially, the Board finds that the veteran's claim of 
entitlement to service connection for fibromyalgia is well 
grounded.  That it, the claim is plausible; meritorious on 
their own or capable of substantiation.  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Turning to the merits the case, the Board observes that the 
claims file includes a very thorough and detailed June 1998 
examination report, which included a review of the veteran's 
relevant medical records, and was prepared to specifically 
evaluate the veteran's fibromyalgia.  The examiner noted that 
a review of medical history reveals that the veteran 
"presents symptoms and signs that are consistent with 
[primary] fibromyalgia."  Moreover, the examiner commented 
that "[t]he diagnosis of fibromyalgia is based on no 
specific diagnostic tests, but on a series of consistent 
physical and historical findings over time."  Further, the 
examiner opined that:

It is not possible to answer the specific question 
as to how these symptoms began.  Likewise, it is 
not possible to conclude that the [veteran] did not 
have the service-connected problems that are listed 
in the Remand.  Based on the information in the 
[claims] file and the [veteran's] service 
department records, he almost certainly had local 
musculoskeletal injuries caused by the activities 
in which he was engaged during military service.  
Some, if not all of these same areas, are also 
symptomatic presently.  It is clearly possible that 
the [veteran] had both the local musculoskeletal 
injuries as described by the [veteran] in the 
medical records and may also have developed primary 
fibromyalgia while he was on active duty service.  
There is simply no way to prove or disprove this 
circumstance.  It is possible that the [veteran] 
may have suffered a transient injury of the tendons 
or bursae in shoulder, knee or elbow locations, and 
may have recovered from these injuries by the time 
he was discharged from military service.  As such, 
recurrence of symptoms in these areas subsequent to 
discharge and as observed at present as part of 
fibromyalgia is not connected with military 
service.  However, I see nothing in the [veteran's] 
[claims] file, service records or in my examination 
of him on four occasions that allow such a fine 
distinction to be made. 

In view of the foregoing medical evidence, which is not 
contradicted by any other medical evidence of record, the 
Board concludes that is at least as likely as not that the 
veteran's currently diagnosed fibromyalgia is casually or 
etiologically related to service.  Therefore, the benefit-of-
the-doubt doctrine outlined in 38 U.S.C.A. § 5107(b) and 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) is for 
application in this case.  Resolving all reasonable doubt in 
favor of the veteran, entitlement to service connection is 
warranted. 


ORDER

Entitlement to service connection for fibromyalgia is 
granted, subject to the laws and regulations governing the 
dispensation of monetary awards. 


REMAND

As noted in the introduction section of this decision, the 
issue of TDIU is inextricably intertwined with the 
determination rendered above.  This is because a 
determination of whether TDIU should be granted is dependent, 
at least in part, on the ultimate disability rating to be 
afforded the veteran for his service-connected fibromyalgia, 
awarded to the veteran herein.

Accordingly, the matter is REMANDED to the RO for the 
following development:

After assigning the veteran a disability 
rating for his service-connected 
fibromyalgia, the RO should adjudicate 
whether the veteran is entitled to TDIU, 
pursuant to 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.15, 4.16, and 4.19.  If the 
decision remains unfavorable to the 
veteran, he should be provided a 
Supplemental Statement of the Case and a 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The purpose of this remand is to develop the record and 
afford the veteran due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



